PER CURIAM:
This claim was submitted for decision based upon the allegations in the Notice of Claim and respondent’s Answer.
Claimant seeks reimbursement of $79.00 for broken eye glasses. The eye glasses were broken in the line of duty while restraining an inmate at the South Central Regional Jail, a facility of respondent. The fiscal year ended before the request for reimbursement could be paid, therefore claimant has not been paid. In its Answer, respondent admits the validity and amount of t he claim, and states that there were sufficient funds expired in the appropriate fiscal year with which claimant could have been paid.
In view of the foregoing, the Court makes an award in the amount of $79.00.
Award of $79.00.